Citation Nr: 0723527	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-08 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Wife


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to May 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Columbia, South Carolina Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2004, the 
veteran appeared at a Central Office hearing before the 
undersigned.  A transcript of this hearing is of record.  The 
case was previously before the Board in September 2004 and 
April 2006, when it was remanded for further development of 
the evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In the Board's April 2006 remand, it asked the RO to arrange 
for an examination by a psychiatrist; however, the August 
2006 VA examination was performed by a psychologist.  The 
diagnosis was PTSD based on stressors that have not been 
verified.  A prior November 2005 VA examiner concluded the 
diagnosis was anxiety disorder, not otherwise specified.  
Hence, the exact diagnosis for the veteran's psychiatric 
disability remains in conflict and must be resolved before 
the Board can make a decision on his claim.  A remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  While the Board regrets further 
delay in this case, it has no recourse but to remand the case 
to the RO for completion of the development previously 
sought.

Additionally, it is notable that on August 2006 VA 
examination, the veteran expanded upon a previously reported 
stressor event where a Viet Cong soldier entered his compound 
on a motorcycle and was shot and was found to have a C4 
explosive strapped to his body; he indicated that while he 
did not witness the soldier's death, he did see his dead body 
and was asked whether he could identify him.  Previously, the 
veteran had not reported that he had seen the body of the 
soldier or been at all involved in the incident; he had only 
indicated that he had heard about it.  The record shows that 
this incident happened in March or April 1971 at a compound 
located on top of a mountain called Priline.  Service 
personnel records show the veteran was with the 577th 
Engineering Brigade during that time period.  The U. S. Army 
and Joint Services Records Research Center (JSRRC) has 
advised that they can only research stressful events if there 
are several items of specific information: 1) the veteran's 
claim number and Social Security number; 2) a two-month 
specific date range for when the stressful event occurred; 3) 
the veteran's unit of assignment during the stressful event; 
and 4) the geographic location where the stressful event 
occurred.  While the record appears to contain the 
information necessary for JSRRC to research this stressor, 
they have not been contacted for such verification.

Accordingly, the case is REMANDED for the following:

1.  The RO should forward the pertinent 
stressor information of record (including 
copies of the veteran's service personnel 
records and a listing of any alleged 
stressors) to the JSRRC and request that 
that organization attempt to verify the 
claimed stressors.

2.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to ascertain the nature and likely 
etiology of his psychiatric disability.  
The examiner must review the veteran's 
claims file in conjunction with the 
examination.  The examiner should 
determine the relevant diagnosis and 
should provide an opinion as to whether it 
is at least as likely as not (a 50% or 
better probability) that the psychiatric 
disability diagnosed was incurred during 
the veteran's military service, to include 
any event that might have occurred during 
service.  [In this regard, the RO should 
make a determination as to whether any 
stressor event in service has been 
verified, and notify the examiner of the 
determination prior to the examination.]  
The examiner must explain the rationale 
for all opinions expressed.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The purpose of this remand is to satisfy the mandates of the 
Court in Stegall, 11 Vet. App. at 271, and to ensure 
development previously sought is completed.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


